ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_05_FR.txt.                                                                                              782




                      OPINION INDIVIDUELLE DE Mme LA JUGE DONOGHUE

                 [Traduction]

                    Droit international coutumier prévoyant l’obligation d’exercer la diligence
                 requise en vue de prévenir les dommages transfrontières importants — Evaluation
                 de l’impact sur l’environnement — Notification — Consultation.

                    1. Dans chacune des présentes instances jointes, le demandeur soutient
                 que le défendeur a violé le droit international général en causant un dom-
                 mage transfrontière important à son territoire, en omettant de procéder à
                 une évaluation de l’impact sur l’environnement et en manquant de l’infor-
                 mer et de le consulter. Je souhaite présenter ici mes vues concernant le
                 droit international coutumier en matière de dommages transfrontières.
                 Plus précisément, je souligne que les Etats sont tenus, au titre du droit
                 international coutumier, d’exercer la diligence requise en vue de prévenir
                 les dommages transfrontières importants. Je considère que c’est au regard
                 de ce devoir de diligence sous‑jacent qu’il y a lieu d’examiner la question
                 de savoir si une activité projetée exige de prendre des mesures spécifiques,
                 telles que la réalisation d’une évaluation de l’impact sur l’environnement,
                 ou d’informer ou consulter les autres Etats susceptibles d’être touchés.
                    2. Je commencerai par préciser deux points terminologiques. Première-
                 ment, comme dans l’affaire relative à des Usines de pâte à papier sur le
                 fleuve Uruguay ((Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I),
                 p. 14), la Cour emploie en l’espèce les termes « droit international général »
                 et « droit international coutumier » sans faire de distinction apparente.
                 Même si certains auteurs ont attribué des sens différents à ces deux termes,
                 j’estime que la tâche qui incombe aujourd’hui à la Cour consiste à examiner
                 la « coutume internationale comme preuve d’une pratique générale acceptée
                 comme étant le droit », au sens de l’alinéa b) du paragraphe 1 de l’article 38
                 de son Statut. Deuxièmement, j’emploie ici les termes « Etat d’origine »
                 pour désigner l’Etat qui forme le projet d’exercer une activité susceptible de
                 présenter un risque de dommage transfrontière et s’y livre lui‑même, mais
                 l’essentiel de ce que j’ai à dire s’appliquerait également à l’Etat qui autorise
                 pareille activité. Je n’entends pas aborder les conséquences juridiques des
                 activités privées qui ne sont pas attribuables à l’Etat du for, ni les activités
                 extrêmement dangereuses, ce dont il n’est pas question en l’espèce.


                         Le droit international coutumier de l’environnement

                   3. Il est souvent difficile de déterminer l’existence et la substance des
                 règles du droit international coutumier. Au fil des ans, d’aucuns se sont
                 réclamés de la déclaration faite en 1927 par la Cour permanente de Jus-

                                                                                             121




5 Ord 1088.indb 239                                                                                 19/10/16 12:01

                      certaines activités et construction d’une route (op. ind. donoghue) 783

                 tice internationale, qui avait alors conclu que « [l]es limitations de l’indé-
                 pendance des Etats ne se présum[ai]ent … pas » (« Lotus », arrêt no 9,
                 1927, C.P.J.I. série A no 10, p. 18), pour soutenir que, s’agissant d’une
                 règle du droit international coutumier, lorsque la pratique des Etats et
                 l’opinio juris n’offrent que des éléments incomplets ou contradictoires, elle
                 ne saurait entraver la liberté d’action des Etats. Pareille affirmation ne
                 tient compte que d’un seul aspect du principe dit « Lotus », alors que,
                 pour définir le droit international coutumier, il faut prendre en considéra-
                 tion les paramètres fondamentaux de l’ordre juridique international,
                 c’est‑à‑dire les piliers des relations entre Etats, telle la souveraineté terri-
                 toriale, et les normes énoncées dans la Charte des Nations Unies, comme
                 l’égalité souveraine des Etats (Charte des Nations Unies, art. 2, par. 1).
                    4. Dans l’affaire relative aux Immunités juridictionnelles de l’Etat
                 ((Allemagne c. Italie ; Grèce (intervenant)), arrêt, C.I.J. Recueil 2012 (I),
                 p. 99), la question était de savoir si, au regard du droit international cou-
                 tumier, l’Allemagne bénéficiait, en Italie, de l’immunité de juridiction et
                 de contrainte. La Cour a reconnu qu’il s’agissait d’une situation où
                 entraient en conflit deux paramètres essentiels de l’ordre juridique inter-
                 national : l’égalité souveraine et la souveraineté territoriale. Elle a fait
                 observer que l’immunité de l’Etat « proc[édait] du principe de l’égalité
                 souveraine des Etats », qui « d[evait] être considéré conjointement avec
                 celui en vertu duquel chaque Etat dét[enait] la souveraineté sur son propre
                 territoire » (ibid., p. 123‑124, par. 57), avant de préciser ceci : « [l]es excep-
                 tions à l’immunité de l’Etat constituent une dérogation au principe de
                 l’égalité souveraine. L’immunité peut constituer une dérogation au prin-
                 cipe de la souveraineté territoriale et au pouvoir de juridiction qui en
                 découle » (ibid., p. 124, par. 57). Elle a ensuite examiné la pratique des
                 Etats et l’opinio juris à la lumière de ces principes concurrents et jugé
                 qu’elle disposait d’éléments suffisants pour définir avec une certaine préci-
                 sion les règles du droit international coutumier dont relevaient les faits de
                 cette affaire.
                    5. La démarche adoptée par la Cour dans l’affaire relative aux Immu‑
                 nités juridictionnelles de l’Etat et consistant à asseoir son analyse sur les
                 principes fondamentaux s’applique tout aussi bien à la recherche de l’exis-
                 tence et de la substance des règles du droit international coutumier en
                 matière de dommages transfrontières. Dans l’hypothèse où serait invo-
                 quée une norme environnementale, à moins que l’argumentation ne soit
                 étayée sur la pratique générale des Etats et l’opinio juris, la présomption
                 établie dans l’affaire « Lotus » amènerait à conclure que le droit interna-
                 tional coutumier n’impose aucune limitation à l’Etat d’origine. Toutefois,
                 comme dans l’affaire relative aux Immunités juridictionnelles de l’Etat, la
                 détermination de l’existence et de la substance des règles du droit interna-
                 tional coutumier concernant les dommages transfrontières est subordon-
                 née à l’examen du conflit opposant, en l’espèce, l’égalité souveraine et la
                 souveraineté territoriale.
                    6. La souveraineté territoriale confère à l’Etat d’origine une grande
                 liberté en ce qui concerne les projets qu’il entend réaliser sur son propre

                                                                                               122




5 Ord 1088.indb 241                                                                                   19/10/16 12:01

                      certaines activités et construction d’une route (op. ind. donoghue) 784

                 territoire (comme la construction d’une route ou le dragage d’un fleuve).
                 Cependant, l’égalité souveraine des autres Etats signifie qu’il ne peut faire
                 abstraction de l’impact qu’un tel projet pourrait avoir sur l’environne-
                 ment de ses voisins. Parallèlement, les droits que l’Etat susceptible d’être
                 touché tire de l’égalité souveraine n’emportent pas celui de faire obstacle
                 à tout projet de l’Etat d’origine qui pourrait causer un dommage trans-
                 frontière.
                    7. La déclaration de Rio sur l’environnement et le développement de
                 1992 (principe 2) et celle qui l’a précédée, la déclaration adoptée à
                 Stockholm en 1972 par la Conférence des Nations Unies sur l’environne-
                 ment (principe 21), contiennent une disposition régulièrement citée qui
                 vise à concilier les intérêts de l’Etat d’origine et ceux des Etats suscep-
                 tibles d’être touchés :
                           « Conformément à la Charte des Nations Unies et aux principes du
                        droit international, les Etats ont le droit souverain d’exploiter leurs
                        propres ressources selon leur politique d’environnement et de déve-
                        loppement, et ils ont le devoir de faire en sorte que les activités exer-
                        cées dans les limites de leur juridiction ou sous leur contrôle ne
                        causent pas de dommage à 1’environnement dans d’autres Etats ou
                        dans des zones ne relevant d’aucune juridiction nationale. » (Prin-
                        cipe 2 de la déclaration de Rio.)
                    8. Dans l’affaire relative à des Usines de pâte à papier sur le fleuve Uru‑
                 guay, la Cour s’est employée à concilier les droits et les responsabilités
                 concurrents de deux Etats souverains égaux en matière de dommages
                 transfrontières en obligeant l’Etat d’origine à respecter la norme de la
                 diligence requise en vue de prévenir les dommages transfrontières impor-
                 tants :
                           « La Cour observe que le principe de prévention, en tant que règle
                        coutumière, trouve son origine dans la diligence requise (« due dili-
                        gence ») de l’Etat sur son territoire. Il s’agit de « l’obligation, pour
                        tout Etat, de ne pas laisser utiliser son territoire aux fins d’actes
                        contraires aux droits d’autres Etats » (Détroit de Corfou (Royaume‑Uni
                        c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 22). En effet, l’Etat est
                        tenu de mettre en œuvre tous les moyens à sa disposition pour éviter
                        que les activités qui se déroulent sur son territoire, ou sur tout espace
                        relevant de sa juridiction, ne causent un préjudice sensible à l’envi-
                        ronnement d’un autre Etat. La Cour a établi que cette obligation
                        « fait maintenant partie du corps de règles du droit international de
                        l’environnement » (Licéité de la menace ou de l’emploi d’armes
                        nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 242, par. 29). »
                        (Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uru‑
                        guay), arrêt, C.I.J. Recueil 2010 (I), p. 55‑56, par. 101.)
                 Ainsi, en mettant en balance l’égalité souveraine et la souveraineté terri-
                 toriale des Etats, on peut dire que, selon le droit international coutumier,
                 l’Etat d’origine a le droit d’entreprendre des activités dans les limites de

                                                                                               123




5 Ord 1088.indb 243                                                                                   19/10/16 12:01

                      certaines activités et construction d’une route (op. ind. donoghue) 785

                 son propre territoire et l’obligation d’exercer la diligence requise en vue
                 de prévenir les dommages transfrontières importants.
                    9. En tant que norme fondamentale, le devoir de diligence emporte une
                 obligation de moyens qui concerne toutes les phases d’un projet (par
                 exemple, planification du projet, évaluation de l’impact qu’il pourrait
                 avoir, décision de le réaliser, mise en œuvre et contrôle a posteriori). A
                 l’étape de la planification, le manquement par l’Etat d’origine à l’obliga-
                 tion d’exercer la diligence requise en vue de prévenir les dommages trans-
                 frontières importants peut engager sa responsabilité, même si les Etats
                 susceptibles d’être touchés n’en subissent aucun préjudice matériel. Voilà
                 pourquoi (comme dans l’affaire Nicaragua c. Costa Rica) l’omission
                 d’évaluer l’impact sur l’environnement peut valoir manquement, de la
                 part de l’Etat, aux obligations que lui impose le droit international coutu-
                 mier, même en l’absence de preuve de dommage matériel sur le territoire
                 de l’Etat touché. Si, à une étape ultérieure, le manquement de l’Etat d’ori-
                 gine à son devoir de diligence dans la mise en œuvre du projet entraîne
                 des dommages transfrontières importants, la norme fondamentale violée
                 reste celle de la diligence requise, mais les réparations dues à l’Etat touché
                 doivent également tenir compte du préjudice matériel subi par cet Etat
                 (c’est pourquoi je ne vois pas l’intérêt de distinguer entre les obligations
                 « de nature procédurale » et « de fond », comme l’a fait la Cour).
                    10. Même si l’obligation d’exercer la diligence requise est énoncée de
                 manière générale, cela n’enlève rien à son importance. C’est à la lumière
                 des faits et circonstances propres à chaque cas qu’il convient de répondre
                 à la question de savoir si l’Etat d’origine y a satisfait. Bien évidemment, il
                 est possible que le droit international coutumier prévoie aussi des règles
                 spécifiques, tant procédurales que de fond, qui en assurent la mise en
                 œuvre. Pour parvenir à des conclusions sur l’existence et la substance de
                 ces règles spécifiques, il faut toutefois tenir compte de la pratique des
                 Etats et de l’opinio juris, sans quoi la Cour n’est pas en mesure de les
                 énoncer, et il convient d’apprécier les droits et les obligations des parties
                 par rapport au devoir de diligence sous‑jacent.
                    11. C’est dans ce cadre que je formulerai à présent quelques observa-
                 tions concernant l’évaluation de l’impact sur l’environnement, la notifica-
                 tion et la consultation.


                               L’évaluation de l’impact sur l’environnement

                   12. Dans l’affaire relative à des Usines de pâte à papier, la Cour a étayé
                 son interprétation d’un traité bilatéral entre les Parties en faisant observer
                 ce qui suit :
                           « [O]n peut désormais considérer qu’il existe, en droit international
                        général, une obligation de procéder à une évaluation de l’impact sur
                        l’environnement lorsque l’activité industrielle projetée risque d’avoir
                        un impact préjudiciable important dans un cadre transfrontière, et en

                                                                                            124




5 Ord 1088.indb 245                                                                                19/10/16 12:01

                      certaines activités et construction d’une route (op. ind. donoghue) 786

                        particulier sur une ressource partagée. De plus, on ne pourrait consi-
                        dérer qu’une partie s’est acquittée de son obligation de diligence, et
                        du devoir de vigilance et de prévention que cette obligation implique,
                        dès lors que, prévoyant de réaliser un ouvrage suffisamment impor-
                        tant pour affecter le régime du fleuve ou la qualité de ses eaux, elle
                        n’aurait pas procédé à une évaluation de l’impact sur l’environne-
                        ment permettant d’apprécier les effets éventuels de son projet. »
                        (Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay),
                        arrêt, C.I.J. Recueil 2010 (I), p. 83, par. 204.)
                     13. Ces propos sont souvent interprétés comme indiquant que le droit
                 international général (ou coutumier) impose l’obligation spécifique de
                 procéder à une évaluation de l’impact sur l’environnement lorsqu’il existe
                 un risque de dommage transfrontière important. Toutefois, je ne suis pas
                 convaincue que, outre le devoir de diligence sous‑jacent, la pratique des
                 Etats et l’opinio juris appuieraient l’existence d’une règle aussi stricte.
                 Loin de moi l’idée de minimiser la valeur de l’évaluation de l’impact
                 environnemental dans la perspective de l’exécution de l’obligation de
                 ­
                 ­diligence. Si une activité projetée présente un risque de dommage trans-
                  frontière important, l’Etat d’origine aura peine à expliquer sa décision de
                  l’entreprendre sans une appréciation préalable du risque de dommage
                  transfrontière.
                     14. Dans l’affaire relative à des Usines de pâte à papier, la Cour s’est
                  judicieusement refusée à élaborer des règles de fond et de procédure spé-
                  cifiques relativement à l’évaluation de l’impact transfrontière sur l’envi-
                  ronnement :
                           « [I]l revient à chaque Etat de déterminer, dans le cadre de sa légis-
                        lation nationale ou du processus d’autorisation du projet, la teneur
                        exacte de l’évaluation de l’impact sur l’environnement requise dans
                        chaque cas en prenant en compte la nature et l’ampleur du projet en
                        cause et son impact négatif probable sur l’environnement, ainsi que
                        la nécessité d’exercer, lorsqu’il procède à une telle évaluation, toute
                        la diligence requise. » (Ibid., par. 205.)

                    15. Dans le présent arrêt, la Cour précise que le passage précité de l’ar-
                 rêt rendu en l’affaire relative à des Usines de pâte à papier n’équivaut pas
                 à un renvoi au droit interne en ce qui concerne les règles de fond et de
                 procédure relatives à l’évaluation de l’impact sur l’environnement (comme
                 l’a affirmé l’une des Parties), mais que « [c]’est à la lumière des circons-
                 tances propres à chaque cas que doit être déterminée la teneur de l’éva-
                 luation de l’impact sur l’environnement » (par. 104). Ainsi, la Cour ne
                 s’est pas aventurée à prescrire le détail des éléments de fond et de procé-
                 dure de l’évaluation de l’impact transfrontière. Dans la mesure où l’Etat
                 d’origine remplit l’obligation qui lui incombe d’exercer toute la diligence
                 requise en vue de prévenir les dommages transfrontières, la façon dont
                 l’évaluation est réalisée peut varier.

                                                                                             125




5 Ord 1088.indb 247                                                                                 19/10/16 12:01

                      certaines activités et construction d’une route (op. ind. donoghue) 787

                                     La notification et la consultation

                    16. Dans le présent arrêt, la Cour se penche également sur les obliga-
                 tions de notification et de consultation invoquées, en ce qui concerne les
                 dommages transfrontières importants :
                           « Si l’évaluation de l’impact sur l’environnement confirme l’exis-
                        tence d’un risque de dommage transfrontière important, l’Etat d’ori-
                        gine est tenu, conformément à son obligation de diligence due,
                        d’informer et de consulter de bonne foi l’Etat susceptible d’être
                        affecté, lorsque cela est nécessaire aux fins de définir les mesures
                        propres à prévenir ou réduire ce risque. » (Arrêt, par. 104.)
                    17. La Cour ne fournit aucune explication quant à la formulation
                 qu’elle donne aux obligations de notification et de consultation, laquelle
                 ne semble provenir ni des positions des Parties ni de la pratique des Etats
                 ou de l’opinio juris. Les Parties affirment toutes deux que le droit interna-
                 tional général impose la notification et la consultation en ce qui concerne
                 les activités qui présentent un risque de dommage transfrontière impor-
                 tant. Toutefois, elles ne partagent pas les mêmes vues sur la substance
                 spécifique de pareilles obligations. Ainsi, le Nicaragua soutient qu’il n’y a
                 obligation de notifier et de consulter que si une évaluation de l’impact sur
                 l’environnement indique que d’autres Etats subiront probablement des
                 dommages transfrontières importants, alors que le Costa Rica fait valoir
                 qu’il peut être nécessaire d’informer l’Etat potentiellement touché avant
                 de procéder à une telle évaluation.
                    18. Chacune des Parties cherchant à imposer à l’autre les conditions
                 qu’elle allègue, aucune n’a intérêt à attirer l’attention sur les aspects de la
                 pratique des Etats ou de l’opinio juris qui tendraient à contredire l’exis-
                 tence d’obligations de notification et de consultation. Par ailleurs, la Cour
                 ne dispose pas des moyens nécessaires pour procéder elle-même à l’ana-
                 lyse des législations et pratiques nationales sur ce sujet. (A titre d’exemple,
                 pour parvenir à se faire une idée du droit fédéral des Etats‑Unis d’Amé-
                 rique en matière d’évaluation de l’impact sur l’environnement dans un
                 contexte transfrontière, il faudrait étudier la législation, une réglementa-
                 tion très volumineuse, la jurisprudence, ainsi que les décisions de diverses
                 autorités administratives.)
                    19. Les Parties n’ont apporté aucune preuve directe de la pratique des
                 Etats en matière de notification et de consultation en ce qui concerne l’im-
                 pact environnemental transfrontière, renvoyant plutôt la Cour à des
                 textes internationaux et aux décisions des juridictions internationales. La
                 formulation que la Cour a donnée aux obligations de notification et de
                 consultation s’apparente à celle des articles 8 et 9 du projet d’articles sur
                 la prévention des dommages transfrontières résultant d’activités dange-
                 reuses adopté en 2001 par la Commission du droit international (Annuaire
                 de la Commission du droit international, 2001, vol. II, 2e partie, p. 157‑158).
                 Même si ce projet d’articles et les commentaires y afférents, abondam-
                 ment cités, constituent une contribution précieuse de la Commission, il ne

                                                                                            126




5 Ord 1088.indb 249                                                                                19/10/16 12:01

                      certaines activités et construction d’une route (op. ind. donoghue) 788

                 faut pas surestimer leur importance pour l’appréciation de la pratique des
                 Etats et de l’opinio juris. On doit par ailleurs se garder de tirer des conclu-
                 sions générales concernant l’état du droit international coutumier à partir
                 du libellé d’un traité ou de ses interprétations judiciaires (tel l’arrêt rendu
                 en l’affaire relative à des Usines de pâte à papier). A titre d’exemple, la
                 convention de 1991 sur l’évaluation de l’impact sur l’environnement dans
                 un contexte transfrontière (la convention d’Espoo) contient des disposi-
                 tions expresses sur la notification et la consultation. Cette convention a
                 été rédigée pour rendre compte des pratiques européennes et nord‑­
                 américaines et, même si elle est à présent ouverte à l’adhésion des Etats
                 d’autres régions, elle demeure pour l’essentiel un traité entre les Etats euro-
                 péens et le Canada. Lorsque c’est un groupement plus large d’Etats qui s’est
                 penché sur les questions de l’évaluation de l’impact sur l’environnement,
                 de la notification et de la consultation, comme dans la déclaration de Rio
                 de 1992, la formule qui en est résultée est bien plus générale (voir le prin-
                 cipe 19 de la déclaration de Rio, aux termes duquel il faut « prévenir suf-
                 fisamment à l’avance les Etats susceptibles d’être affectés et leur
                 communiquer toutes informations pertinentes », et « mener des consulta-
                 tions avec ces Etats rapidement et de bonne foi »).
                     20. Pour ces raisons et même si je reconnais que l’obligation d’exercer
                 la diligence requise en vue de prévenir les dommages transfrontières
                 importants qui incombe à l’Etat d’origine au titre du droit international
                 coutumier emporte certaines exigences en matière de notification et de
                 consultation envers les Etats pouvant être touchés, je ne considère pas
                 que le droit international coutumier impose les obligations spécifiques
                 formulées par la Cour. Je mentionnerai deux points particulièrement pré-
                 occupants à cet égard.
                     21. Premièrement, on pourrait interpréter l’arrêt comme laissant
                 entendre qu’il n’existe qu’un seul cas dans lequel l’Etat d’origine doit
                 informer les Etats susceptibles d’être touchés, soit celui où l’évaluation de
                 l’impact sur l’environnement qu’il effectue confirme l’existence d’un risque
                 de dommage transfrontière important. Le projet d’articles sur la préven-
                 tion des dommages transfrontières résultant d’activités dangereuses
                 adopté par la Commission du droit international en 2001 contient, en son
                 article 8, un déclencheur similaire en ce qui concerne la notification. Tou-
                 tefois, le devoir de diligence peut exiger qu’un Etat susceptible d’être
                 touché soit informé à un autre stade du processus. Par exemple, la
                 ­
                 ­participation de cet Etat peut se révéler nécessaire pour que l’Etat d’ori-
                  gine puisse procéder à une évaluation fiable du risque de dommage trans-
                  frontière. La convention d’Espoo (art. 3) exige ainsi la notification aux
                  Etats susceptibles d’être touchés avant qu’il ne soit procédé à l’évaluation
                  de l’impact sur l’environnement, ce qui leur permet de prendre part à
                  celle‑ci.
                     22. Les faits de l’affaire Nicaragua c. Costa Rica illustrent l’importance
                  d’une notification préalable à l’évaluation de l’impact sur l’environne-
                  ment. En effet, seul le Nicaragua est à même d’effectuer des mesures et de
                  prélever des échantillons dans les eaux du fleuve San Juan ou d’autoriser

                                                                                          127




5 Ord 1088.indb 251                                                                                19/10/16 12:01

                      certaines activités et construction d’une route (op. ind. donoghue) 789

                 le Costa Rica à le faire. Dès lors, on voit difficilement comment le
                 Costa Rica aurait pu évaluer correctement l’impact sur le fleuve sans ten-
                 ter d’obtenir l’intervention de son voisin.
                    23. Deuxièmement, outre les mesures visant à empêcher ou à réduire le
                 risque de dommage transfrontière important, il existe d’autres sujets, tels
                 que les vues respectives des parties sur la fragilité de l’environnement de
                 l’Etat touché ou les modalités du processus d’évaluation de l’impact sur
                 l’environnement, pour lesquels la consultation pourrait aider l’Etat d’ori-
                 gine à s’acquitter de son devoir de diligence.
                    24. La Cour réaffirmant aujourd’hui que le devoir fondamental de
                 l’Etat d’origine est de faire preuve de la diligence requise en vue de préve-
                 nir les dommages transfrontières importants, je ne crois pas qu’il y ait lieu
                 d’interpréter l’arrêt comme signifiant que cet Etat est tenu d’informer les
                 Etats susceptibles d’être touchés uniquement lorsque l’évaluation de l’im-
                 pact sur l’environnement conclut à l’existence d’un risque à cet égard. Je
                 ne considère pas non plus que la Cour ait exclu la possibilité que l’obliga-
                 tion de diligence incombant à l’Etat d’origine exige la notification d’autres
                 informations ou la consultation de l’Etat susceptible d’être touché sur des
                 sujets qu’elle n’aurait pas précisés. C’est à la lumière des circonstances de
                 chaque cas qu’il convient d’aborder la question de savoir si le devoir de
                 diligence nécessite la notification ou la consultation, ainsi que sur les
                 modalités de temps et de contenu de telles obligations.

                                                              (Signé) Joan E. Donoghue.




                                                                                          128




5 Ord 1088.indb 253                                                                              19/10/16 12:01

